DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 2, 4, 6-8, 10-12, 15, 16, the cancellation of claims 3 and 5, and the addition of claims 18 and 19.
Response to Arguments
The Examiner acknowledges the Applicant’s Remarks filed 08/12/2022.
The Examiner agrees that most of the previous 112 issues have been overcome.
The Examiner notes that the specification amendment and the claim amendments present new formal issues as outlined below.
Drawings
The drawings are accepted.
Specification
The amendment filed 08/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Page 8 paragraph 4 has been amended to change the labeling of fig.1b curve A from “current-output power” to “current-voltage” AND curve C from “current-voltage” to “current-output power”. A similar change was made to page 10 paragraph 5. As is best understood from the original disclosure the original labeling in this section is correct. Switching the labels constitutes the introduction of new matter which was not originally supported.
The Examiner refers the Applicant to related patent US 11193871 which has the same fig.1b and the following descriptions:
“FIG. 1b) shows an illustration of the current-output power characteristic (curve A) of the laser diode and the laser current-photodiode current characteristic (curve B) of the photodiode and the current-voltage characteristic of the laser diode (curve C) for explaining the method and the apparatus for estimating a condition parameter of the laser diode having the associated photodiode according to the first embodiment of the present invention”
“FIG. 1b) shows an illustration of the current-output power characteristic (curve A) of the laser diode and the laser current-photodiode current characteristic (curve B) of the photodiode and the current-voltage characteristic of the laser diode (curve C) for explaining the method and the apparatus for estimating a condition parameter of the laser diode having the associated photodiode according to the first embodiment of the present invention.”
Further, the NPL document cited in the Conclusion section below describes the shapes of the typical laser L/I curve and the V/I curve at figures 3 and 4 respectively. As seen below, these curves correspond to the original labeling of the Applicant’s fig.1b and DO NOT correspond to the labeling found in the amended specification.

    PNG
    media_image1.png
    349
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    540
    media_image2.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.


The disclosure is objected to because of the following informalities:
Pg.11 para.1 refers to “The current voltage characteristic of the laser diode as per curve A”. Instead, curve A should be described as the current-power characteristic curve of the laser diode.

Pg.11 para.4 refers to “LD” and is believed to more correctly be referring to “PD”.  

Appropriate correction is required.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Claim 4 is objected to because of the following informalities:  
Claim 4 is dependent upon cancelled claim 3. This is understood to have been a typographical error and claim 4 is understood to be dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous 112a, 112b and 112d rejections are withdrawn due to the current amendments and the Applicant’s Remarks (see pg.12 para.2).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-19 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 at lines 20 and 23 has been amended to refer to “the current-voltage curve of the laser diode”. The original specification provides support for the LDslope being the slope of the current-output power curve (fig.1b A) and does not provide support for the LDslope being the slope of “the current-voltage curve” (fig.1b C). Therefore it is not clear that the inventors had possession of the claimed invention at the time the application was filed. 
Claim 10 at lines 30 and 32 has been amended to refer to “the current-voltage curve of the laser diode”. The original specification provides support for the LDslope being the slope of the current-output power curve (fig.1b A) and does not provide support for the LDslope being the slope of “the current-voltage curve” (fig.1b C). Therefore it is not clear that the inventors had possession of the claimed invention at the time the application was filed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-19 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the optical output power Pist" in line 1. Line 19 then recites the limitation “the respective instantaneous optical output power Pist”. It is therefore confusing as to whether Pist represents “the optical output power” or “the respective instantaneous optical output power” thereby making the scope of the claim unclear.
  For purposes of examination the Pist label is considered to be the output power at time of measurement thereof.

Claim 1 recites the limitation "the laser diode current ILD" in line 9. Line 24 then recites the limitation “the instantaneous laser diode current ILD”. It is therefore confusing as to whether ILD represents “the laser diode current” or “the instantaneous laser diode current” thereby making the scope of the claim unclear.
  For purposes of examination the ILD label is considered to be the current at time of measurement thereof.

Claim 1 recites the limitation "the laser diode voltage ULD(ILDV)" in line 17. Line 24 then recites the limitation “the instantaneous laser diode voltage ULD(ILDV)”. It is therefore confusing as to whether ULD(ILDV) represents “the laser diode voltage” or “the instantaneous laser diode voltage” thereby making the scope of the claim unclear.
  For purposes of examination the ULD(ILDV) label is considered to be the voltage at time of measurement thereof.


Claim 10 recites the limitation "the optical output power Pist" in line 1. Line 28 then recites the limitation “the respective instantaneous optical output power Pist”. It is therefore confusing as to whether Pist represents “the optical output power” or “the respective instantaneous optical output power” thereby making the scope of the claim unclear.
  For purposes of examination the Pist label is considered to be the output power at time of measurement thereof.

Claim 10 recites the limitation "a feedback-controllable current ILD" in line 11. Line 18 then refers to “the laser diode current ILD”. Line 33 then recites the limitation “the instantaneous laser diode current ILD”. It is therefore confusing as to whether ILD represents “a feedback-controllable current” or “the laser diode current” or “the instantaneous laser diode current” thereby making the scope of the claim unclear.
  For purposes of examination the ILD label is considered to be the current at time of measurement thereof.

Claim 10 recites the limitation "the laser diode voltage ULD(ILDV)" in line 26. Line 33 then recites the limitation “the instantaneous laser diode voltage ULD(ILDV)”. It is therefore confusing as to whether ULD(ILDV) represents “the laser diode voltage” or “the instantaneous laser diode voltage” thereby making the scope of the claim unclear.
  For purposes of examination the ULD(ILDV) label is considered to be the voltage at time of measurement thereof.

It is noted that claims 6, 7, 8, 11, 12, 16 and 17 each use one or more of the Pist, ILD and ULD (ILDV) variables outlined above and should be updated in a manner consistent with any amendments to claims 1 and 10.


Claim 12 recites “an instantaneous optical output power Pist” in line 2. As claim 10 has been amended to include the language of the instantaneous optical output power Pist the scope of the claim is unclear as to whether this instantaneous output power Pist is the same or different from that of claim 10.
This portion of claim 12 should refer to “the” instantaneous optical output power and has been examined as such.


It is further noted that an updated search was performed which did not result in sufficiently similar prior art being located that would read on the current claim limitations.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hertsens (“Measuring diode laser characteristics”; Application note #5, ILX Lightwave; 2005).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828